Per Curiam.
This writ of certiorari brings up for review assessments for benefits against four plots of land of the prosecutors used for railroad purposes.
The improvement, for which the assessments were levied, was the opening of Crittenden street from Rowland street to Bloomfield avenue, in the city of Newark.
The improvement is upwards of twelve hundred feet from the land of prosecutors.
Five reasons are assigned by the prosecutors for setting aside the assessments. Two only are urged, namely:
1. The prosecutors’ property is used for railroad purposes and derives no special benefit, for the uses to which it is devoted, from the opening of Crittenden street.
2. Even if there was any special benefit for railroad purposes, the assessment was excessive.
The rule of assessment to be applied to properties used for, and devoted to, railroad purposes, is that such lands may be assessed to the extent only of actual benefits conferred upon them for the public use to which they are devoted by the improvement under which the assessments are sought to be levied. Erie Railroad Co. v. Paterson, 72 N. J. L. 83; Lehigh Valley Railroad Co. v. Jersey City, 81 Id. 290; New York Bay Railroad Co. v. Newark, 82 Id. 591; Erie Railroad Co. v. Newark, 93 Id. 90.
We think no such benefit accrued to the lands in question, and if any did, then, as was said in Erie Railroad Co. v. Newark, supra, “the special benefit resulting from railroad use, if any, is problematical, and so remote as to be almost entirely the subject of conjecture.”
The assessments are therefore set aside, with costs.